Citation Nr: 1444426	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial rating for PO residuals left meniscectomy with osteoarthritis (referred to hereinafter as "left knee disability"), currently at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection on a secondary basis (to the Veteran's service-connected left ankle disability) was granted and an initial 10 percent rating assigned therein for the Veteran's left knee disability.  Service connection on a secondary basis was denied for his left shoulder disability.  He appealed both determinations.  In May 2010, the Board remanded for processing of the appeal.

The Veteran testified before the undersigned at a hearing at the aforementioned RO in November 2013.  His friend J.C. observed but did not testify.  In January 2014, the Board remanded for additional development.  A July 2014 rating decision by the Appeals Management Center granted secondary service connection for a left shoulder disability as a result of this development.  Only an increased rating for the Veteran's left knee disability thus remains on appeal.  The determination herein in that regard is based on review of his electronic claims files.  There no longer is a paper claims file.  It is made expediently because the appeal has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran's left knee disability has not manifested flexion limited to 30 degrees or less or any extension limitation, subluxation or dislocation, or lateral instability, but symptoms have persisted even after partial removal of his semilunar cartilage.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met, but the criteria for a separate initial rating of 10 percent based on symptomatic removal of semilunar cartilage have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257-61 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How a rating and effective date is assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A June 2008 letter set forth the criteria for establishing service connection on a secondary basis, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  This was prior to initial adjudication via the November 2008 rating decision.  It is reiterated that service connection, the benefit originally sought, was granted therein.  The purpose of notice was fulfilled, in other words.  Dingess, 19 Vet. App. at 473.  As such, that ancillary notice how VA assigns a rating and effective date was not provided prior to initial adjudication is of no consequence.  Such notice further was provided, albeit with respect to the Veteran's left ankle disability, in October 2007 and June 2008 letters.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records regarding the Veteran have been obtained by VA, the most recent pursuant to the January 2014 remand.  Identified private treatment records also have been obtained by VA and/or submitted by him.  In July 2008 and February 2014, he underwent VA medical examinations.  The last was in compliance with the aforementioned remand.  To the extent the claims files (which may have been paper or electronic) were not reviewed, each examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also interviewed and assessed him.  The examinations, in sum, are adequate since the determination made herein is fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's challenges to the adequacy of the July 2008 VA medical examination are acknowledged but do not alter this conclusion to the contrary.  In a December 2008 statement, he indicated that it was not thorough.  At the November 2013 hearing, he indicated that it was only 15 minutes long and that no device such as a goniometer was used to measure his range of motion.  Comparison of the July 2008 and February 2014 examinations does reveal that the former was less thorough in terms of assessment but more thorough in terms of interview than the latter.  The duration of the former is unknown, but there is no requirement in this regard.  Range of motion was measured with a goniometer since it was specified.  This range appears to be accurate, since a very similar range was obtained at the latter examination as well as is reflected in private treatment records.

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  The claims files also do not indicate any.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remands.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In addition to the aforementioned additional development, a statement of the case was issued in December 2010 as directed by the May 2010 remand.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the individual holding a hearing must fully explain the issue(s) on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the remaining issue on appeal at the beginning of the November 2013 hearing.  The undersigned explained to the Veteran toward the end of the hearing that the level of severity of his left knee symptoms was of primary import.  In the interim, his representative and the undersigned asked questions in this regard.  During this process, evidence was identified.  The undersigned did not suggest the submission of any, however, because none was noted to be outstanding.  In any event, it is reiterated that the Board's subsequent January 2014 remand addressed outstanding evidence at least from VA.

II.  Increased Initial Rating

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6.

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Diagnostic Code 5260 thereunder, which addresses limitation of flexion of the leg, has been used to assess the Veteran's left knee disability.  However, all other potentially applicable Diagnostic Codes must be considered as well.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is when the rating under a particular Diagnostic Code is protected because it has been in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

For arthritis, there are several Diagnostic Codes.  Most call for rating pursuant to degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  It requires establishment by X-ray findings.  Rating on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5260, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The rating for such is 20 percent.  Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes is warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's left knee disability.  This includes Diagnostic Codes 5256, 5262, and 5263.  There indeed is no indication of left knee ankylosis, impairment of the left tibia and fibula, or left genu recurvatum.  Nothing reported by the Veteran even suggests the existence of any of these conditions.  VA and private treatment records are silent regarding them-as are the VA medical examinations.  Detection, and accordingly mention of, the aforementioned conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of the VA medical examinations, and to a lesser though still significant extent the treatment records, was to assess the current state of the Veteran's left knee.

Accompanying this lack of affirmative evidence is the presence of some negative evidence.  It specifically was indicated at the February 2014 VA medical examination that the Veteran had no left tibia and fibula impairment, to include medial tibial stress syndrome (shin splints), stress fractures, or chronic exertional compartment syndrome.  Ankylosis implicitly was ruled out at this examination, the July 2008 VA medical examination, and an October 2007 VA medical examination concerning the Veteran's left ankle but also addressing his left knee.  Ankylosis is stiffening to the point of immobility, consolidation, or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Movement to varying degrees, which precludes this, was measured at each examination.

Next, the Board finds that an initial rating in excess of 10 is not warranted for the Veteran's left knee disability based on arthritis or limitation of motion.  No separate compensable rating is warranted on this basis either.  Diagnostic Code 5003 is applicable, whether on its own or because some other applicable Diagnostic Code calls for its use.  The Veteran's left knee disability is characterized as including osteoarthritis.  Several X-rays as well as magnetic resonance imaging scans indeed have confirmed the presence of degeneration.  The currently assigned compensable rating was for limitation of motion pursuant to Diagnostic Code 5260.  It coupled with Diagnostic Code 5261 thus must be used instead of Diagnostic Code 5003.  Even if there was no compensable limitation of motion or no limitation of motion at all, however, the maximum rating under Diagnostic Code 5003 would be 10 percent.  The knee indeed constitutes one major joint.  38 C.F.R. § 4.45(f).

A May 2007 private treatment record documents left knee range of motion from minus three degrees extension to 115 degrees flexion.  At the October 2007 VA medical examination, range of motion was to zero degrees extension and at least to 100 degrees flexion.  All that was noted was that there was pain after this point.  A February 2008 private treatment record reflects a range of motion from zero degrees extension to 120 degrees flexion, while a May 2008 VA treatment record reflects a range to "about" 45 degrees.  At the July 2008 examination, the Veteran's left knee range of motion was from zero degrees extension to 130 degrees flexion initially.  More pain and fatigue were noted upon repetition.  Finally, range of motion was from zero degrees extension to 120 degrees flexion with pain beginning at 110 degrees initially and upon repetition at the February 2014 examination.  Less movement that normal and pain on movement thus were found.

In sum, the Veteran always has had normal left knee extension.  This includes initially and, when it was measured, upon repetition.  A noncompensable rating therefore is warranted under Diagnostic Code 5261.  The Veteran's left knee flexion always has been reduced.  This includes initially and, when it was measured, upon repetition.  More specifically, the amount of the reduction typically has been at or past 100 degrees.  The only exception, which occurred in May 2008, was when the reduction was to "about" 45 degrees.  No explanation for this anomalous range is apparent.  In any event, a noncompensable rating typically is warranted under Diagnostic Code 5260.  A 10 percent rating accurately was assigned based on the exception, but the next highest rating of 20 percent cannot be assigned since flexion never has been limited to 30 degrees.

Pain, to the extent it was present during range of motion, does not alter the aforementioned findings.  Painful motion, regardless of intensity of the pain, does not in and of itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain indeed must prevent some portion of the normal range of motion in order for there to be limited motion.  Here, the Veteran experienced pain but was able to continue with his range of motion.  Weakness, excess fatigability, lack of endurance, or incoordination also must prevent some portion of the normal range of motion in order for there to be limited motion since pain must.  The same also is true for motion affected by anything else such as swelling, cramping, or snapping as reported by the Veteran.  It is reiterated that this simply is not the case here.

In addition to motion affected by pain or other symptoms, flare-ups also do not alter the aforementioned findings.  The only particular reference to flare-ups is in the February 2014 VA examination.  Otherwise, the Veteran has reported that his pain and swelling get worse as the day progresses.  He never has quantified the amount of reduction in his range of motion over normal, if any, at night.  There is no indication in this regard otherwise.  No estimation was made with respect to extension during a flare-up at the examination, but this is no surprising given that the only limitation the Veteran normally has is in flexion.  It was estimated that such would be to about 90 degrees during a flare-up.  In other words, even the next highest rating of 20 percent still would not be warranted if based solely on flare-ups.  Finding to the contrary would require resort speculation.  That is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  

The Board also finds that no separate rating is warranted for the Veteran's left knee disability under Diagnostic Code 5257.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported subluxation or even anything suggestive thereof.  Such is not mentioned in the VA or private treatment records or upon any VA medical examination.  At the February 2014 VA medical examination, it was determined to include following review of X-rays that there was no history or current indication of recurrent subluxation.  At an April 2010 hearing concerning his left ankle disability, the Veteran testified to knee bucking.  He also testified to instability at the November 2013 hearing.

As there is no indication that he has a medical background, the Veteran is a lay person.  Lay persons are competent to report symptoms they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Factors to assess the credibility of competent lay reports include bias, interest, inconsistency, implausibility, bad character, malingering, a desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Buckling and instability in the Veteran's left knee are plausible, and his demeanor at the latter hearing did not convey any attempt to deceive.  There is no indication of bad character or malingering.  While the Veteran has an obvious interest in that he stands to gain financially depending on the outcome of this appeal, his reports are consistent.

The Veteran, in sum, is competent and credible.  He also is competent and credible in reporting that he uses a brace and a cane partially to mitigate against falling due to buckling and instability, though the amount use of a cane can be attributed to his left knee disability as opposed to his left ankle disability is unclear.  This buckling and instability may be an expression of many things.  Indeed, VA treatment records contain the Veteran's repeated denials of giving out.  It is clear, in any event, that he does not mean lateral instability.  Disturbance of locomotion was noted at the February 2014 VA medical examination.  An antalgic gait and a limp otherwise have been noted.  Yet lateral instability never was identified as the cause.  Instability tests, to include varus and valgus for lateral instability, were normal at the July 2008 and aforementioned examinations.  The Veteran's knee also was stable per a February 2008 private treatment record.

Finally, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5258 but is warranted under Diagnostic Code 5259.  A meniscus is a crescent-shaped structure which is made of cartilage in the leg.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  In other words, the meniscus is semilunar cartilage.  A meniscectomy, or the excision of the meniscus, thus is removal of semilunar cartilage.  Id.  Private treatment records reveal that the Veteran underwent a partial meniscectomy in October 2007.  His semilunar cartilage thus was partially removed.  Like with subluxation, there is no indication of dislocation with respect to the intact portion.  This is true notwithstanding the Veteran's symptoms.

That the Veteran has pain and buckling, which may be an expression of locking, indeed is reiterated.  He also has had tenderness to palpation at times.  Finally, a September 2008 private treatment record documents effusion was detected upon palpation.  Private X-rays taken in November 2012 also show a small joint effusion.  Yet these only symptoms that may be characterized as frequent are pain and tenderness on palpation.  This coupled with the absence of dislocation means Diagnostic Code 5258 is inapplicable.  In contrast, Diagnostic Code 5259 clearly is applicable in light of the Veteran's meniscectomy.  There indeed is no requirement thereunder that the procedure be complete as opposed to partial.  The Veteran clearly has symptoms despite this procedure.  

Pain and limited motion were noted in this regard at the February 2014 VA medical examination.  However, these symptoms already have been considered in assigning the only current rating under Diagnostic Code 5260.  It would be pyramiding to consider them again in awarding a separate rating under Diagnostic Code 5259.  It also would be pyramiding to reconsider any other symptoms.  Yet some of the Veteran's symptoms were not considered in assigning a rating under Diagnostic Code 5260.  Gait disturbance, tenderness on palpation, buckling, whatever the Veteran is expressing by using the term instability, and effusion are notable in this regard.  Swelling, cramping, and snapping, to the extent he is not reporting them simply because they result in limited motion, also are notable.  A separate 10 percent rating, the only rating allowable by Diagnostic Code 5259, is thus warranted.

Consideration has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased rating for the Veteran's left knee disability.  The preponderance of the evidence also is against a separate rating for this disability with the exception of a separate 10 percent rating under Diagnostic Code 5259.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding applies to the entire period on appeal.  In sum, the Veteran's appeal is denied in part and is granted in part.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that there is an unusual or exceptional disability such that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes for the impact of each disability as well as for the combined impact of disabilities.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  It then must be determined whether other related factors such as marked interference with employment or frequent periods of hospitalization are exhibited.  Thun, 22 Vet. App. at 111.  If so, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his left knee disability is not unusual or exceptional because the schedular criteria set forth above reasonably describes it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion, factoring in a wide variety of ways in which functional loss may be manifested, as well as the presence of instability and other symptoms associated with semilunar cartilage.  As such, they account for the Veteran's symptoms plus their resultant impact.  Of note is that all of his symptoms have been taken into account.  

Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Though gout, pseudogout, and other conditions which may lead to the Veteran's symptoms were referenced in the VA and private treatment records and/or upon VA medical examination, this differentiation was not specifically undertaken.  That some of the Veteran's symptoms are not set forth in the schedular criteria does not render them inadequate.  He has reported that his symptoms have the combined effect of limiting his ability to engage in activities.  This is typical, as opposed to unusual or exceptional, for one with a knee disability.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever has been hospitalized for his left knee other than at the time of his meniscectomy.  It follows that there were no such frequent hospitalizations.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings.  The Veteran reportedly retired from construction management or ownership long ago.  A knee disability likely would interfere to some extent, though not significantly (especially if certain tasks could be avoided), with such work.  Heart instead of knee problems indeed were identified as causing the retirement.  

C.  Total Disability Based on Individual Unemployability (TDIU)

When an initial increased rating or an increased rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if such is expressly raised by the Veteran or his representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to a disability or disabilities that are service-connected but rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative specifically has contended that his left knee disability is so severe that it renders him unable either to secure or maintain work.  Work indeed cannot be prevented altogether since not even marked interference with his ability to work was found above.  In addition to the aforementioned, it was determined at the February 2014 VA medical examination that the Veteran could not do weight-bearing work.  This implies that he can do work that is nonweight-bearing, which likely includes a lot of his former duties as a manager or owner.  It also includes desk positions.  The type of employment possible, to include whether there is a previous history of such, is in any event irrelevant.  All that is relevant is whether or not any employment is possible.  Consideration of a TDIU is not required because the Veteran's employability is possible notwithstanding his left knee disability.


ORDER

An increased initial rating for a left knee disability is denied, but a separate initial rating of 10 percent (Diagnostic Code 5259) is granted subject to the law governing the payment of compensation benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


